IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN A. BROWNLEE, III
Plaintiff ;
V. : 3:18-CV-1428
(JUDGE MARIANI)
UNITED STATES OF AMERICA and
UNKNOWN CREATORS OF MEGAN’S
LAW REGISTERING SYSTEM
Defendants
ORDER
AND NOW, THIS ib | DAY OF MAY, 2019, upon de novo review of
Magistrate Judge Carlson's Report and Recommendation (“R&R”) (Doc. 24), and Plaintiffs
Objections thereto (Docs. 25, 26), IT IS HEREBY ORDERED THAT:

1. Plaintiffs Objections (Docs. 25, 26) are OVERRULED. Plaintiff's Objections
repeatedly make clear that Plaintiff “has no intention of effecting a change
(amendment) to sex offender registration laws, and Plaintiff's lawsuit intentions
does not care to take any action(s) at all to effect a change to sex offender
registration laws” (Doc. 26, at J 12; see also, id. at Tf] 13, 14, 18, 19, 21). Instead,
Plaintiff asserts that his “Statement of Claim” is that “[t]he defendants(s) are
responsible for the occurrence of the miscommunication between Plaintiffs
employer and law enforcement, which same miscommunication caused Plaintiffs

injuries of false charge and false imprisonment.” (/d. at ] 27). As Plaintiff's

Amended Complaint and Objections seemingly explain, Plaintiff is attempting to

 
sue “the unknown creators of the Meagan’s Law registering system”, whom he
further defines as ‘the culpable individuals of the department of the Creators of the
Meagan’s Law Registering System which govern the implementation of protocols
for investigating Law Enforcement to follow who are conducting employment status
registering compliance investigations” (Doc. 22, at {J 1, n.1), for “failfing] to
account for the vulnerability of foreseeable and very predictable false ‘verbal
statements’ than an employer can give unknowingly about a resigning Meagan’s
Law employee’s employment status . . .” (id. at ] 8). Preliminarily, although
Plaintiff's definition of the “Creators of the Meagan’s Law Registering System”
broadly encompasses a large-number of individual defendants, as this Court has
previously noted, to the extent that the Megan’s Law Registering System has
“creators”, those individuals necessarily include federal and/or state lawmakers
who would be entitled to immunity. (See Doc. 13, at 3). It must further be noted
that Plaintiff is not attempting to bring a claim against any law enforcement agency
or its officers. Plaintiff specifically states that law enforcement officers “did not
take appropriate investigative measures to correctly verify my employment status
with my employer” which “occur[ed] as a result of Defendant's violation of failure to
account for the vulnerability of foreseeable and very predictable ‘false verbal
statements’ employers can give unknowingly ... .” (Doc. 22, at J 9)(emphasis
added). Thus, Plaintiff is not asserting that any law enforcement agency or its

officers violated any of Plaintiff's constitutional rights or other legal rights when
2

 

 
undertaking their investigation, only that the “unknown creators of the Meagan’s
Law registering system”, in creating and executing the law, failed to place
adequate measures within the legislative language of Megan’s Law to protect
Plaintiff. No viable claim for false imprisonment or malicious prosecution exists
against those “creators” and regulators of Megan’s Law.

2. The R&R (Doc. 24) is ADOPTED for the reasons set forth therein.

3. Plaintiffs Amended Complaint (Doc. 22) is DISMISSED WITH PREJUDICE.

4. In light of this Court's dismissal with prejudice of Plaintiffs Amended Complaint,
the following Motions filed by Plaintiff subsequent to the filing of the R&R, are
DISMISSED AS MOOT:

a. “Motion Requesting Exemption for Meagan’s Law Registering Pending
Disposition of Lawsuit” (Doc. 28);

b. “Motion Requesting Court to Initiate an Investigation to Identify Defendants’
Actual Names’ (Doc. 30);

c. “Motion Objecting to Magistrate Judge’s Authority” (Doc. 31).1

    

Robert D. Mariani”
United States District Judge

 

' To the extent that Brownlee’s motion objecting to Magistrate Judge Carlson’s authority can be
construed as an argument that this Court should not consider the pending R&R, Plaintiff's motion is without
merit. Brownlee’s consent is not necessary for a Magistrate Judge to exercise jurisdiction under 28 U.S.C.
§ 636(b)(1), including the issuance of non-dispositive orders and Reports and Recommendations for this
Court's review.

3

 
